DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities: 
The phrase “the sheet” line 2 of claim 7, line 3 of claim 7, line 4 of claim 7, line 5 of claim 7 should be changed to the phrase “the sheet assembly”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reed et al (US 2012/0223146).

Regarding claim 1, Reed discloses a card (Fig. 1 #100; paragraph [0017]) comprising a first layer (Fig. 1 #102; paragraph [0017]), a second layer (Fig. 1 #104; paragraph [0017]) and a third layer (Fig. 1 #106; paragraph [0017]); wherein the first layer can include aesthetic features on its outer surface (Fig. 1 #102; paragraph [0017]), wherein the third layer can include aesthetic features on its outer surface (Fig. 1 #106; paragraph [0017]), wherein the second layer comprises metal particles (Fig. 1 #108; paragraph [0018]) and a polymer (Fig. 1 #110; paragraph [0022]), wherein the metal particles are tungsten particles having an approximate diameter of 40 microns (Fig. 1 #108; paragraph [0026]) and wherein a laminated mixture is trimmed using a shear machine to form a card having dimensions of 86 millimeters long, 54 millimeters wide and a thickness of 0.76 to 0.91 millimeters (paragraph [0070]).
The card formed from a laminated mixture reads on the claimed sheet assembly configured to be cut into one or more cards. The first layer including aesthetic features on its outer surface reads on the claimed upper sheet configured to receiving a first printing of first indicia for the one or more cards. The second layer comprising metal particles and a polymer reads on the claimed polymer core coupled with the upper sheet and the polymer core formed from a polymer binder with inorganic particles dispersed in the polymer binder. The third layer including aesthetic features on its outer surface reads on the claimed lower sheet configured to receive a second printing of second indicia for the one or more cards and being coupled with the polymer core with the polymer core disposed between the upper sheet and the lower sheet. The metal particles being tungsten particles having an approximate diameter of 40 microns reads on the claimed D50 of the inorganic particles being larger than 10 microns in size.


    PNG
    media_image1.png
    241
    495
    media_image1.png
    Greyscale


Regarding claim 2, Reed discloses the card comprising tungsten having a density of 19.3 g/cm3 (Fig. 1 #108; paragraph [0018]).
Tungsten having a density of 19.3 g/cm3 reads on the claimed first density of the inorganic particles being at least 5.5 g/cm3.

Regarding claim 3, Reed discloses the card comprising the polymer being PVC (Fig. 1 #110; paragraph [0022]).
The polymer being PVC reads on the claimed second density of the polymer binder being at least 1.4 g/cm3. PVC has a density of 1.4 g/cm3.

Regarding claim 4, Reed discloses the card comprising the metal particles being tungsten particles having an approximate diameter of 40 microns (Fig. 1 #108; paragraph [0026]).
The metal particles being tungsten reads on the claimed inorganic particles being conductive particles.

Regarding claim 6, Reed discloses the card comprising the polymer being PVC (Fig. 1 #110; paragraph [0022]).

Regarding claim 7, Reed discloses the card comprising the upper edge and the bottom edge each extending from the left edge of the card to the right edge of the card (Fig. 6; paragraph [0015]), the left edge and the right edge each extending from the upper edge to the bottom edge (Fig. 6; paragraph [0015]) and the metal particles comprising an outer coating of tungsten oxide for reducing the overall conductivity of the card (Fig. 2 #202; paragraph [0019]).
The upper edge and the bottom edge each extending from the left edge of the card to the right edge of the card reads on the claimed upper sheet, polymer core, lower sheet continuously extending from a first edge of the sheet to an opposite second edge of the sheet. The left edge and the right edge each extending from the upper edge to the bottom edge reads on the claimed upper sheet, polymer core, lower sheet continuously extending from a third edge of the sheet to an opposite fourth edge of the sheet with each of the third edge and the fourth edge continuously extending from the first edge to the second edge. The metal particles comprising an outer coating of tungsten oxide for reducing the overall conductivity of the card reads on the claimed sheet assembly not conducting electric current from any of the first edge, second edge, third edge or fourth edge.

Regarding claim 8, Reed discloses a method (Fig. 3; paragraph [0060]) comprising preparing a mixture of metal particles and polymer (paragraphs [0060] and [0066]), pressing the mixture to form a sheet (paragraphs [0061] and [0067]), laminating the sheet on both sides with an outer layer to form a laminate (paragraphs [0063] and [0069]) and trimming the laminate to form a card (paragraphs [0064] and [0070]); wherein the card (Fig. 1 #100; paragraph [0017]) comprising a first layer (Fig. 1 #102; paragraph [0017]), a second layer (Fig. 1 #104; paragraph [0017]) and a third layer (Fig. 1 #106; paragraph [0017]); wherein the first layer can include aesthetic features on its outer surface (Fig. 1 #102; paragraph [0017]), wherein the third layer can include aesthetic features on its outer surface (Fig. 1 #106; paragraph [0017]), wherein the second layer comprises metal particles (Fig. 1 #108; paragraph [0018]) and a polymer (Fig. 1 #110; paragraph [0022]), wherein the metal particles are tungsten particles having an approximate diameter of 40 microns (Fig. 1 #108; paragraph [0026]) and wherein a laminated mixture is trimmed using a shear machine to form a card having dimensions of 86 millimeters long, 54 millimeters wide and a thickness of 0.76 to 0.91 millimeters (paragraph [0070]).
The preparing a mixture of metal particles and polymer followed by pressing the mixture to form a sheet reads on the claimed forming a polymer core. The laminating the sheet on both sides with an outer layer to form a laminate reads on the claimed coupling an upper sheet to the polymer core and coupling a lower sheet to the polymer core to form a sheet of the upper sheet, polymer core and lower sheet. The first layer including aesthetic features on its outer surface reads on the claimed upper sheet configured to receiving a first printing of first indicia for the one or more cards. The third layer including aesthetic features on its outer surface reads on the claimed lower sheet configured to receive a second printing of second indicia for the one or more cards and being coupled with the polymer core with the polymer core disposed between the upper sheet and the lower sheet. The card formed from a laminated mixture reads on the claimed upper sheet, polymer core and lower sheet configured to be cut into one or more cards. The second layer comprising metal particles and a polymer reads on the claimed polymer core formed from a polymer binder with inorganic particles dispersed in the polymer binder. The metal particles being tungsten particles having an approximate diameter of 40 microns reads on the claimed D50 of the inorganic particles being larger than 10 microns in size.

Regarding claim 9, Reed discloses the method comprising tungsten having a density of 19.3 g/cm3 (Fig. 1 #108; paragraph [0018]).
Tungsten having a density of 19.3 g/cm3 reads on the claimed first density of the inorganic particles being at least 5.5 g/cm3.

Regarding claim 10, Reed discloses the method comprising the polymer being PVC (Fig. 1 #110; paragraph [0022]).
The polymer being PVC reads on the claimed second density of the polymer binder being at least 1.4 g/cm3. PVC has a density of 1.4 g/cm3.

Regarding claim 11, Reed discloses the method comprising the metal particles being tungsten particles having an approximate diameter of 40 microns (Fig. 1 #108; paragraph [0026]).
The metal particles being tungsten reads on the claimed inorganic particles being conductive particles.

Regarding claim 13, Reed discloses the method comprising the polymer being PVC (Fig. 1 #110; paragraph [0022]).

Regarding claim 14, Reed discloses the method comprising the card comprising the upper edge and the bottom edge each extending from the left edge of the card to the right edge of the card (Fig. 6; paragraph [0015]), the left edge and the right edge each extending from the upper edge to the bottom edge (Fig. 6; paragraph [0015]) and the metal particles comprising an outer coating of tungsten oxide for reducing the overall conductivity of the card (Fig. 2 #202; paragraph [0019]).
The upper edge and the bottom edge each extending from the left edge of the card to the right edge of the card reads on the claimed upper sheet, polymer core, lower sheet continuously extending from a first edge of the sheet to an opposite second edge of the sheet. The left edge and the right edge each extending from the upper edge to the bottom edge reads on the claimed upper sheet, polymer core, lower sheet continuously extending from a third edge of the sheet to an opposite fourth edge of the sheet with each of the third edge and the fourth edge continuously extending from the first edge to the second edge. The metal particles comprising an outer coating of tungsten oxide for reducing the overall conductivity of the card reads on the claimed sheet assembly not conducting electric current from any of the first edge, second edge, third edge or fourth edge.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al (US 2012/0223146).

Regarding claim 5, Reed discloses the card comprising the metal particles comprising copper, bronze and combinations thereof (Fig. 1 #108; paragraph [0018]).

Regarding claim 12, Reed discloses the card comprising the metal particles comprising copper, bronze and combinations thereof (Fig. 1 #108; paragraph [0018]).

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al (US 2012/0223146) in view of Blum (US 2016/0171356).

Regarding claim 1, Reed discloses a card (Fig. 1 #100; paragraph [0017]) comprising a first layer (Fig. 1 #102; paragraph [0017]), a second layer (Fig. 1 #104; paragraph [0017]) and a third layer (Fig. 1 #106; paragraph [0017]); wherein the first layer can include aesthetic features on its outer surface (Fig. 1 #102; paragraph [0017]), wherein the third layer can include aesthetic features on its outer surface (Fig. 1 #106; paragraph [0017]), wherein the second layer comprises metal particles (Fig. 1 #108; paragraph [0018]) and a polymer (Fig. 1 #110; paragraph [0022]), wherein the metal particles comprise iron (Fig. 1 #108; paragraph [0018]) and wherein a laminated mixture is trimmed using a shear machine to form a card having dimensions of 86 millimeters long, 54 millimeters wide and a thickness of 0.76 to 0.91 millimeters (paragraph [0070]).
The card formed from a laminated mixture reads on the claimed sheet assembly configured to be cut into one or more cards. The first layer including aesthetic features on its outer surface reads on the claimed upper sheet configured to receiving a first printing of first indicia for the one or more cards. The second layer comprising metal particles and a polymer reads on the claimed polymer core coupled with the upper sheet and the polymer core formed from a polymer binder with inorganic particles dispersed in the polymer binder. The third layer including aesthetic features on its outer surface reads on the claimed lower sheet configured to receive a second printing of second indicia for the one or more cards and being coupled with the polymer core with the polymer core disposed between the upper sheet and the lower sheet. Iron has a density of 7.87 g/cm3. This reads on the claimed first density of the inorganic particles being at least 5.5 g/cm3.


    PNG
    media_image1.png
    241
    495
    media_image1.png
    Greyscale


Reed does not appear to explicitly disclose the card comprising the first density of the inorganic particles being less than four times a second density of the polymer binder that is at least 1.4 g/cm3.

However, Blum discloses a transaction card comprising a middle layer between a front layer and a back layer (Fig. 3 #34; paragraph [0021]) and wherein the middle layer comprises polyvinylchloride and polytetrafluoroethylene (Fig. 3 #34; paragraph [0022]).
Blum discloses that polyvinylchloride and polytetrafluoroethylene are suitable alternatives for the polymer of the middle layer.

Given the equivalence and interchangeability of polyvinylchloride and polytetrafluoroethylene, it would have been obvious to one of ordinary skill in the art having the teachings of Reed and Blu before him or her, to modify the card of Reed to substitute the polyvinylchloride of Reed for the polytetrafluoroethylene in order to provide a core or middle layer containing polytetrafluoroethylene with metal particles of iron.

Polytetrafluoroethylene has a density of 2.2 g/cm3. This reads on the claimed second density of the polymer binder being at least 1.4 g/cm3. The metal particles of iron in Reed having a density of 7.87 g/cm3 would be less than four times the density of polytetrafluoroethylene which is 8.8.

Regarding claim 2, Reed discloses the card comprising the metal particles comprising iron (Fig. 1 #108; paragraph [0018]).
The metal particles of iron has a density of 7.87 g/cm3. This would read on the claimed first density of the inorganic particles being at least 5.5 g/cm3.

Regarding claim 3, Blum discloses the transaction card comprising the middle layer comprising polyvinylchloride and polytetrafluoroethylene (Fig. 3 #34; paragraph [0022]).
Polytetrafluoroethylene has a density of 2.2 g/cm3. This reads on the claimed second density of the polymer binder being at least 1.4 g/cm3.

Regarding claim 4, Reed discloses the card comprising the metal particles comprising iron (Fig. 1 #108; paragraph [0018]).
The metal particles being iron reads on the claimed inorganic particles being conductive particles.

Regarding claim 5, Reed discloses the card comprising the metal particles comprising copper, bronze and combinations thereof (Fig. 1 #108; paragraph [0018]).

Regarding claim 6, Blum discloses a transaction card comprising a middle layer between a front layer and a back layer (Fig. 3 #34; paragraph [0021]) and wherein the middle layer comprises polyvinylchloride and polytetrafluoroethylene (Fig. 3 #34; paragraph [0022]).

Regarding claim 7, Reed discloses the card comprising the upper edge and the bottom edge each extending from the left edge of the card to the right edge of the card (Fig. 6; paragraph [0015]), the left edge and the right edge each extending from the upper edge to the bottom edge (Fig. 6; paragraph [0015]) and the metal particles comprising an outer coating of tungsten oxide for reducing the overall conductivity of the card (Fig. 2 #202; paragraph [0019]).
The upper edge and the bottom edge each extending from the left edge of the card to the right edge of the card reads on the claimed upper sheet, polymer core, lower sheet continuously extending from a first edge of the sheet to an opposite second edge of the sheet. The left edge and the right edge each extending from the upper edge to the bottom edge reads on the claimed upper sheet, polymer core, lower sheet continuously extending from a third edge of the sheet to an opposite fourth edge of the sheet with each of the third edge and the fourth edge continuously extending from the first edge to the second edge. The metal particles comprising an outer coating of tungsten oxide for reducing the overall conductivity of the card reads on the claimed sheet assembly not conducting electric current from any of the first edge, second edge, third edge or fourth edge.

Regarding claim 8, Reed discloses a method (Fig. 3; paragraph [0060]) comprising preparing a mixture of metal particles and polymer (paragraphs [0060] and [0066]), pressing the mixture to form a sheet (paragraphs [0061] and [0067]), laminating the sheet on both sides with an outer layer to form a laminate (paragraphs [0063] and [0069]) and trimming the laminate to form a card (paragraphs [0064] and [0070]); wherein the card (Fig. 1 #100; paragraph [0017]) comprising a first layer (Fig. 1 #102; paragraph [0017]), a second layer (Fig. 1 #104; paragraph [0017]) and a third layer (Fig. 1 #106; paragraph [0017]); wherein the first layer can include aesthetic features on its outer surface (Fig. 1 #102; paragraph [0017]), wherein the third layer can include aesthetic features on its outer surface (Fig. 1 #106; paragraph [0017]), wherein the second layer comprises metal particles (Fig. 1 #108; paragraph [0018]) and a polymer (Fig. 1 #110; paragraph [0022]), wherein the metal particles comprise iron (Fig. 1 #108; paragraph [0018]) and wherein a laminated mixture is trimmed using a shear machine to form a card having dimensions of 86 millimeters long, 54 millimeters wide and a thickness of 0.76 to 0.91 millimeters (paragraph [0070]).
The preparing a mixture of metal particles and polymer followed by pressing the mixture to form a sheet reads on the claimed forming a polymer core. The laminating the sheet on both sides with an outer layer to form a laminate reads on the claimed coupling an upper sheet to the polymer core and coupling a lower sheet to the polymer core to form a sheet of the upper sheet, polymer core and lower sheet. The first layer including aesthetic features on its outer surface reads on the claimed upper sheet configured to receiving a first printing of first indicia for the one or more cards. The third layer including aesthetic features on its outer surface reads on the claimed lower sheet configured to receive a second printing of second indicia for the one or more cards and being coupled with the polymer core with the polymer core disposed between the upper sheet and the lower sheet. The card formed from a laminated mixture reads on the claimed upper sheet, polymer core and lower sheet configured to be cut into one or more cards. The second layer comprising metal particles and a polymer reads on the claimed polymer core formed from a polymer binder with inorganic particles dispersed in the polymer binder. Iron has a density of 7.87 g/cm3. This reads on the claimed first density of the inorganic particles being at least 5.5 g/cm3.

Reed does not appear to explicitly disclose the card comprising the first density of the inorganic particles being less than four times a second density of the polymer binder that is at least 1.4 g/cm3.

However, Blum discloses a transaction card comprising a middle layer between a front layer and a back layer (Fig. 3 #34; paragraph [0021]) and wherein the middle layer comprises polyvinylchloride and polytetrafluoroethylene (Fig. 3 #34; paragraph [0022]).
Blum discloses that polyvinylchloride and polytetrafluoroethylene are suitable alternatives for the polymer of the middle layer.

Given the equivalence and interchangeability of polyvinylchloride and polytetrafluoroethylene, it would have been obvious to one of ordinary skill in the art having the teachings of Reed and Blu before him or her, to modify the card of Reed to substitute the polyvinylchloride of Reed for the polytetrafluoroethylene in order to provide a core or middle layer containing polytetrafluoroethylene with metal particles of iron.

Polytetrafluoroethylene has a density of 2.2 g/cm3. This reads on the claimed second density of the polymer binder being at least 1.4 g/cm3. The metal particles of iron in Reed having a density of 7.87 g/cm3 would be less than four times the density of polytetrafluoroethylene which is 8.8.

Regarding claim 9, Reed discloses the method comprising the metal particles comprising iron (Fig. 1 #108; paragraph [0018]).
The metal particles of iron has a density of 7.87 g/cm3. This would read on the claimed first density of the inorganic particles being at least 5.5 g/cm3.

Regarding claim 10, Blum discloses a process (paragraph [0028]) comprising the transaction card comprising the middle layer comprising polyvinylchloride and polytetrafluoroethylene (Fig. 3 #34; paragraph [0022]).
Polytetrafluoroethylene has a density of 2.2 g/cm3. This reads on the claimed second density of the polymer binder being at least 1.4 g/cm3.

Regarding claim 11, Reed discloses the method comprising the metal particles comprising iron (Fig. 1 #108; paragraph [0018]).
The metal particles being iron reads on the claimed inorganic particles being conductive particles.

Regarding claim 12, Reed discloses the card comprising the metal particles comprising copper, bronze and combinations thereof (Fig. 1 #108; paragraph [0018]).

Regarding claim 13, Blum discloses a process (paragraph [0028]) comprising the transaction card comprising the middle layer comprising polyvinylchloride and polytetrafluoroethylene (Fig. 3 #34; paragraph [0022]).

Regarding claim 14, Reed discloses the method comprising the card comprising the upper edge and the bottom edge each extending from the left edge of the card to the right edge of the card (Fig. 6; paragraph [0015]), the left edge and the right edge each extending from the upper edge to the bottom edge (Fig. 6; paragraph [0015]) and the metal particles comprising an outer coating of tungsten oxide for reducing the overall conductivity of the card (Fig. 2 #202; paragraph [0019]).
The upper edge and the bottom edge each extending from the left edge of the card to the right edge of the card reads on the claimed upper sheet, polymer core, lower sheet continuously extending from a first edge of the sheet to an opposite second edge of the sheet. The left edge and the right edge each extending from the upper edge to the bottom edge reads on the claimed upper sheet, polymer core, lower sheet continuously extending from a third edge of the sheet to an opposite fourth edge of the sheet with each of the third edge and the fourth edge continuously extending from the first edge to the second edge. The metal particles comprising an outer coating of tungsten oxide for reducing the overall conductivity of the card reads on the claimed sheet assembly not conducting electric current from any of the first edge, second edge, third edge or fourth edge.

Regarding claim 15, Reed discloses a card (Fig. 1 #100; paragraph [0017]) comprising a first layer (Fig. 1 #102; paragraph [0017]), a second layer (Fig. 1 #104; paragraph [0017]) and a third layer (Fig. 1 #106; paragraph [0017]); wherein the first layer can include aesthetic features on its outer surface (Fig. 1 #102; paragraph [0017]), wherein the third layer can include aesthetic features on its outer surface (Fig. 1 #106; paragraph [0017]), wherein the second layer comprises metal particles (Fig. 1 #108; paragraph [0018]) and a polymer (Fig. 1 #110; paragraph [0022]), wherein the metal particles comprise iron (Fig. 1 #108; paragraph [0018]) and wherein a laminated mixture is trimmed using a shear machine to form a card having dimensions of 86 millimeters long, 54 millimeters wide and a thickness of 0.76 to 0.91 millimeters (paragraph [0070]).
The card formed from a laminated mixture reads on the claimed sheet assembly configured to be cut into one or more cards. The first layer including aesthetic features on its outer surface reads on the claimed upper sheet configured to receiving a first printing of first indicia for the one or more cards. The second layer comprising metal particles and a polymer reads on the claimed polymer core coupled with the upper sheet and the polymer core formed from a polymer binder with inorganic particles dispersed in the polymer binder. The third layer including aesthetic features on its outer surface reads on the claimed lower sheet configured to receive a second printing of second indicia for the one or more cards and being coupled with the polymer core with the polymer core disposed between the upper sheet and the lower sheet. Iron has a density of 7.87 g/cm3. This reads on the claimed first density of the inorganic particles being at least 5.5 g/cm3.

Reed does not appear to explicitly disclose the card comprising the first density of the inorganic particles being less than four times a second density of the polymer binder that is at least 1.4 g/cm3.

However, Blum discloses a transaction card comprising a middle layer between a front layer and a back layer (Fig. 3 #34; paragraph [0021]) and wherein the middle layer comprises polyvinylchloride and polytetrafluoroethylene (Fig. 3 #34; paragraph [0022]).
Blum discloses that polyvinylchloride and polytetrafluoroethylene are suitable alternatives for the polymer of the middle layer.

Given the equivalence and interchangeability of polyvinylchloride and polytetrafluoroethylene, it would have been obvious to one of ordinary skill in the art having the teachings of Reed and Blu before him or her, to modify the card of Reed to substitute the polyvinylchloride of Reed for the polytetrafluoroethylene in order to provide a core or middle layer containing polytetrafluoroethylene with metal particles of iron.

Polytetrafluoroethylene has a density of 2.2 g/cm3. This reads on the claimed second density of the polymer binder being at least 1.4 g/cm3. The metal particles of iron in Reed having a density of 7.87 g/cm3 would be less than four times the density of polytetrafluoroethylene which is 8.8.

Regarding claim 16, Reed discloses the card comprising the upper edge and the bottom edge each extending from the left edge of the card to the right edge of the card (Fig. 6; paragraph [0015]), the left edge and the right edge each extending from the upper edge to the bottom edge (Fig. 6; paragraph [0015]) and the metal particles comprising an outer coating of tungsten oxide for reducing the overall conductivity of the card (Fig. 2 #202; paragraph [0019]).
The upper edge and the bottom edge each extending from the left edge of the card to the right edge of the card reads on the claimed upper sheet, polymer core, lower sheet continuously extending from a first edge of the sheet to an opposite second edge of the sheet. The left edge and the right edge each extending from the upper edge to the bottom edge reads on the claimed upper sheet, polymer core, lower sheet continuously extending from a third edge of the sheet to an opposite fourth edge of the sheet with each of the third edge and the fourth edge continuously extending from the first edge to the second edge. The metal particles comprising an outer coating of tungsten oxide for reducing the overall conductivity of the card reads on the claimed sheet assembly not conducting electric current from any of the first edge, second edge, third edge or fourth edge.

Regarding claim 17, Reed discloses the card comprising contactless elements within the second layer (Fig. 6 #606; paragraph [0029]), wherein the contactless elements comprises an antenna (Fig. 6 #606; paragraph [0029]) and wherein the contactless elements uses near-field communications such as RFID (Fig. 6 #606; paragraph [0029]).
The second layer comprising contactless elements such as an antenna and using near-field communications such as RFID would read on the claimed polymer core including a radio frequency antenna.

Regarding claim 18, Reed does not appear to explicitly disclose the card comprising the polymer core being formed from at least a front split core layer and a back split core layer with the front split core layer between the back split core layer and the upper sheet and the back split core layer between the front split core layer and the lower sheet.

However, it would have been obvious to one of ordinary skill in the art to duplicate the first layer #102 and the third layer #106 in order to provide a layer configuration of first layer/first layer/second layer/third layer/third layer.
It has been held that "mere duplication of parts has no patentable significance unless a new and unexpected result is produced". Please see MPEP 2144.04 and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It would be obvious to duplicate the first layer and the third layer since the mere duplication of the first layer and the third layer would produce a known and unexpected result which would be a layer configuration of first layer/first layer/second layer/third layer/third layer for increased thickness and durability of the card.
The outermost first layer would read on the claimed upper sheet. The innermost first layer would read on the claimed front split core layer. The outermost third layer would read on the claimed lower sheet. The innermost third layer would read on the claimed back split core layer.

Regarding claim 19, Reed discloses the card comprising contactless elements within the second layer (Fig. 6 #606; paragraph [0029]), wherein the contactless elements comprises an antenna (Fig. 6 #606; paragraph [0029]) and wherein the contactless elements uses near-field communications such as RFID (Fig. 6 #606; paragraph [0029]).

Reed does not appear to explicitly disclose the card comprising the polymer core being formed from a front split core layer, a back split core layer, an inlay disposed between the front split core layer and the back split core layer and wherein the inlay includes a radio frequency identification antenna.

However, it would have been obvious to one of ordinary skill in the art to duplicate the first layer #102 and the third layer #106 in order to provide a layer configuration of first layer/first layer/second layer/third layer/third layer.
It has been held that "mere duplication of parts has no patentable significance unless a new and unexpected result is produced". Please see MPEP 2144.04 and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It would be obvious to duplicate the first layer and the third layer since the mere duplication of the first layer and the third layer would produce a known and unexpected result which would be a layer configuration of first layer/first layer/second layer/third layer/third layer for increased thickness and durability of the card.
The outermost first layer would read on the claimed upper sheet. The innermost first layer would read on the claimed front split core layer. The outermost third layer would read on the claimed lower sheet. The innermost third layer would read on the claimed back split core layer. The second layer comprising contactless elements such as an antenna and using near-field communications such as RFID would read on the claimed inlay including a radio frequency antenna.

Regarding claim 20, Reed discloses the card comprising the metal particles comprising an outer coating of tungsten oxide for reducing the overall conductivity of the card (Fig. 2 #202; paragraph [0019]).
The metal particles comprising an outer coating of tungsten oxide for reducing the overall conductivity of the card reads on the claimed sheet assembly not conducting electric current.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATHAVARAM I REDDY/Examiner, Art Unit 1785